DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous 101 rejection to claim 11 has been removed in view of the applicant's amendments.
The previous 102 rejections have been removed in view of the applicant's amendments.

Allowable Subject Matter
Claim 9 is canceled.
Claims 1-8, and 10-21, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough session of examining, searching, and consideration, the examiner was unable to find a suitable reference that could be obviously combined with the current prior art of Anzures.  Specifically, the examiner was unable to find a combinable reference that teaches: wherein the information related to the touch operation comprises at least one of attributes of the user or information indicating a time of playing the video corresponding to the detection of the touch operation, and wherein the feedback content comprises a plurality of second touchable elements.  Absent the means of a reference to combine to form a new rejection, and further, based on the applicant's compelling arguments, this application is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145